Citation Nr: 1124130	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a cardiac disability, to include a disability manifested by mitral regurgitation and abnormal stress test results.  






ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from October 2002 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran in this case contends that he currently experiences hypertension and a cardiac abnormality, and that these conditions had origins in active military service.  

Upon review of the service treatment records, it is evident that hypertension was not diagnosed in service; however, there are elevated blood pressure readings noted in service.  Specifically, in June 2006, the Veteran had a blood pressure reading of 139/96, with an August 2006 reading being 132/99.  The year prior, in August 2005, there was also a reading of 134/89 and a single reading of 147/105.  At another time in service, there appears to have been a single reading of 166/78.  The Veteran was not medicated for high blood pressure, nor were serial blood pressure readings taken so as to issue a diagnosis of hypertension.  Nonetheless, there are most certainly readings which could indicate the onset of hypertension.  Currently, the Veteran reports taking medication for hypertension and being treated by Army and VA medical personnel (Veteran was medically retired from active service for an ankle disability).  Blood pressure readings from January 2007 at a VA general medical examination were 144/82, 146/84, and 140/78 after successive testing. 

The Veteran reports being treated for hypertension and needing medication for the disorder.  Given that he had elevated blood pressure readings, the Board is of the opinion that an examination is necessary to determine if hypertension (with or without the need for medication) is present, and if so, if the few episodes of high blood pressure in service represent an in-service etiology of the condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for a cardiac abnormality, the Board notes that the Veteran has had a rather extensive work-up of his heart, to include numerous radiographic tests, and that for the most part, there is no abnormality present.  Evidence dated in October 2008 does, however, note that there is a mild mitral regurgitation present.  Additionally, after a cardiac stress test was performed at that time, the Veteran did have non-specific ST/T-wave abnormalities during the recovery period.  Although mild in nature, it does appear that there is some level of disability present.  As with hypertension, there is no diagnosis of a cardiac abnormality in service; however, in light of the Veteran's elevated blood pressure readings in service, and given that further development must be conducted with respect to that issue, the cardiac disability claim must also be remanded for an examination and medical nexus opinion.  Indeed, if hypertension was deemed incurred in service, the examiner should also provide an opinion regarding its effect on any disability due to mitral regurgitation.   See McLendon at 79.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, any outstanding VA treatment records, to include those documenting medical treatment for alleged hypertension or cardiac disorder, should be associated with the claims file.  

2.  Schedule the Veteran for a VA cardiology examination for the purposes of determining the nature and etiology of any cardiac/cardiovascular disease or disorder which might be present, to include hypertension and a cardiac abnormality manifested by mitral regurgitation/abnormal stress test.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension and/or any other cardiac abnormality, to include the noted mitral regurgitation and abnormal stress test results, had causal origin in active service.  Additionally, should it be determined that either hypertension or a cardiac abnormality is related to service, the examiner should provide an opinion as to whether it is at least as likely as not that either condition caused or worsened the other cardiac/cardiovascular condition beyond the natural course of the disease process.  A detailed rationale should accompany any conclusions reached.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


